Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26th, 2022 has been entered.
 
Response to Amendment
The Amendment filed August 26th, 2022 has been entered. Claims 1-13 are currently pending in this application. Applicant’s amendments to the claims fail to overcome the 102 rejection over Takizawa previously set forth in the Final Office Action dated April 26th, 2022. (Note: The previous entered Applicant’s amendment filed July 26th, 2022 overcame the 112b rejections previously set forth in the Final Office Action dated April 26th, 2022, as stated in the Advisory Action dated August 12th, 2022.)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takizawa et al. (U.S. 2016/0147154 A1), hereinafter Takizawa.
Regarding claim 1, Takizawa teaches a resist composition ([0018]) comprising a resin (resin (A); [0018]) including a structural unit having an acid-labile group (any one of general formulas (II) to (IV), [0018]; see [0066]), an acid generator (compound (B); [0044]), and a compound (crosslinking agent (C), [0018]; a compound having an oxetane ring, [0382]) represented by formula (I) of the instant claim (General Formula (EP2), [0423]): wherein, in formula (1), R1 (QEPA, [0428]) represents a hydrocarbon group having 3 to 20 carbon atoms, and the hydrocarbon group includes an alicyclic hydrocarbon group (cyclic saturated hydrocarbon group, [0428]), X1 represents *-CO-O-,*-O-CO- (ester group, [0428]), or *-O-CO-O- (a combination of an ether group and an ester group, [0428]), L1 represents a single bond or a hydrocarbon group having 1 to 4 carbon atoms (alkylene group, [0428]; wherein an alkylene group and ester group or an alkylene group and the above described ether-ester combination are used in combination, [0428]; see [0429] for example of methylene and ether groups used in combination), R2 represents a saturated hydrocarbon group having 1 to 12 carbon atoms and u1 represents an integer of 0 to 2 (REP1A to REP5A independently represent a hydrogen atom or an alkyl group; [0424]), s1 represents 1, t1 represents 1, s1 + t1 is 2, and n represents an integer of 2 or more (nEPA; [0427]). 
Regarding claim 2, Takizawa further teaches that R1 is an alicyclic hydrocarbon group having 3 to 20 carbon atoms (cyclic saturated hydrocarbon group, [0428]).
Regarding claim 3, Takizawa further teaches that X1 is *-CO-O- (ester group, [0428]), or *-O-CO-O- (a combination of an ether group and an ester group, [0428]).
Regarding claim 4, Takizawa further teaches that L1 is a methylene group (alkylene group having 1 carbon atom, [0428]; wherein an alkylene group and ester group or an alkylene group and the above described ether-ester combination are used in combination, [0428]; see [0429] for example of methylene and ether groups used in combination).
Regarding claim 5, Takizawa further teaches that the acid generator ([0437]) is a salt represented by formula (B1) of the instant claim (compound represented by general formula ZI, ZII, or ZIII, [0438]; see general formula ANI, [0450]) (see z108 in [0480] for example).
Regarding claim 6, Takizawa further teaches a method ([0074])for producing a resist pattern, which comprises: (1) a step of applying the resist composition according to claim 1 on a substrate ("forming a film", [0075]; coating method, [0108]), (2) a step of drying the applied composition to form a composition layer ("forming a film", [0075]; drying, [0108]), (3) a step of exposing the composition layer ([0075]), (4) a step of heating the exposed composition layer (post exposure bake, [0078]), and (5) a step of developing the heated composition layer ([0075]).
Regarding claim 7, Takizawa teaches a compound represented by formula (I1) of the instant claim (General Formula EP2; [0423]): wherein, in formula (I1), R1 (QEPA, [0428]) represents a hydrocarbon group having 3 to 20 carbon atoms, and the hydrocarbon group includes an alicyclic hydrocarbon group (cyclic saturated hydrocarbon group, [0428]), X1 represents *-CO-O-,*-O-CO- (ester group, [0428]), or *-O-CO-O- (a combination of an ether group and an ester group, [0428]), L1 represents a single bond or a hydrocarbon group having 1 to 4 carbon atoms (alkylene group, [0428]; wherein an alkylene group and ester group or an alkylene group and the above described ether-ester combination are used in combination, [0428]; see [0429] for example of methylene and ether groups used in combination), R2 represents a saturated hydrocarbon group having 1 to 12 carbon atoms and u1 represents an integer of 0 to 2 (REP1A to REP5A independently represent a hydrogen atom or an alkyl group; [0424]), s1 represents 1, t1 represents 1, s1 + t1 is 2, and n represents an integer of 2 or more (nEPA; [0427]).
Regarding claim 8, Takizawa teaches a resist composition ([0018]) comprising a resin (resin (A); [0018]) including a structural unit having an acid-labile group (any one of general formulas (II) to (IV), [0018]; see [0066]), an acid generator (compound (B); [0044]), and a compound (crosslinking agent (C), [0018]; a compound having an oxirane ring, [0382]) represented by formula (I) of the instant claim (General Formula (EP1, [0416]): wherein, in formula (1), R1 (QEP, [0416]) represents a hydrocarbon group having 4 to 20 carbon atoms, and the hydrocarbon group includes a polycyclic alicyclic hydrocarbon group (cyclic saturated hydrocarbon group, [0421]; see examples with adamantane centers in [0422]), X1 represents *-CO-O-,*-O-CO- (ester group, [0428]), or *-O-CO-O- (a combination of an ether group and an ester group, [0428]), L1 represents a single bond or a hydrocarbon group having 1 to 4 carbon atoms (alkylene group, [0428]; wherein an alkylene group and ester group or an alkylene group and the above described ether-ester combination are used in combination, [0428]; see [0429] for example of methylene and ether groups used in combination), R2 represents a saturated hydrocarbon group having 1 to 12 carbon atoms and u1 represents an integer of 0 to 2 (REP1 to REP3 independently represent a hydrogen atom or an alkyl group; [0417]), s1 represents 1, t1 represents 0, s1 + t1 is 1, and n represents an integer of 2 or more (nEPA; [0420]).
Regarding claim 9, Takizawa further teaches that R1 is an alicyclic hydrocarbon group having 3 to 20 carbon atoms (cyclic saturated hydrocarbon group, [0428]).
Regarding claim 10, Takizawa further teaches that X1 is *-CO-O- (ester group, [0428]), or *-O-CO-O- (a combination of an ether group and an ester group, [0428]).
Regarding claim 11, Takizawa further teaches that L1 is a methylene group (alkylene group having 1 carbon atom, [0428]; wherein an alkylene group and ester group or an alkylene group and the above described ether-ester combination are used in combination, [0428]; see [0429] for example of methylene and ether groups used in combination).
Regarding claim 12, Takizawa further teaches that the acid generator ([0437]) is a salt represented by formula (B1) of the instant claim (compound represented by general formula ZI, ZII, or ZIII, [0438]; see general formula ANI, [0450]) (see z108 in [0480] for example).
Regarding claim 13, Takizawa further teaches a method ([0074])for producing a resist pattern, which comprises: (1) a step of applying the resist composition according to claim 1 on a substrate ("forming a film", [0075]; coating method, [0108]), (2) a step of drying the applied composition to form a composition layer ("forming a film", [0075]; drying, [0108]), (3) a step of exposing the composition layer ([0075]), (4) a step of heating the exposed composition layer (post exposure bake, [0078]), and (5) a step of developing the heated composition layer ([0075]).

Response to Arguments
Applicant's arguments, see page 22, filed August 26th, 2022, have been fully considered but they are not persuasive. Applicant is correct that the specifically referenced compound of Kobayashi as referenced by Takizawa, as well as the other specific examples taught by Takizawa and Kobayashi do not anticipate the claims as recently amended, particularly the limitation of “at least one of X1 represents *-O-CO-O-“. However, this amendment does not overcome the anticipation by the general disclosure of Takizawa, particularly in paragraph [0428]. 
Applicant argues that “…in Takizawa et al. US '154 and Kobayashi et al. JP '080, there is no description provided whatsoever which would provide any positive motivate a person having ordinary skill in the art to adopt the structure of *-O-CO-O- in the above compound (e.g., see paragraphs [0416] to [0429] of Takizawa et al. US '154…” However, for the relevant moiety of the prior art compound, Takizawa allow not only for structures such as an ether group (-O-), an ester group (-O-CO-, -CO-O-), and an alkylene group, but also a combination of these structures (see [0428] of Takizawa). As the claimed structure of -O-CO-O- is structurally the combination of an ester group and an ether group, said claimed structure is within the limitations of the structure/compound taught by Takizawa. Furthermore, while neither Takizawa nor Kobayashi disclose a specific example having a -O-CO-O- structure, Applicant’s specification contains no claim nor evidentiary support for the superiority or unexpected result of a -O-CO-O- structure over an ester (-CO-O-) structure.
For these reasons, claims 1-13 remain rejected under 35 U.S.C. 102(a)(1) over Takizawa et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/         Examiner, Art Unit 1737 		/DUANE SMITH/                                                        Supervisory Patent Examiner, Art Unit 1737